                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

    UNITED STATES OF AMERICA,

    Plaintiff,

                    v.                                          CRIMINAL NO. 19-414 (GAG)

    CARLOS J. QUIÑONES-VELÁZQUEZ,

    Defendant.

                              REPORT AND RECOMMENDATION

         Defendant Carlos J. Quiñones-Velázquez was charged in a one-count Indictment

and he agreed to plead guilty to the sole count under a straight plea. Count One charges

Defendant with being a drug user in possession of a firearm and ammunition, in violation

of Title 18, United States Code, Section 922(g)(3) and 924(a)(2).

         On August 23, 2019, Defendant appeared before this Magistrate Judge, since the

Rule 11 hearing was referred by the Court. Defendant was provided with a Waiver of Right

to Trial by Jury, which he signed and agreed upon voluntarily after examination in open

court, under oath.

         Defendant indicated and confirmed his intention to plead guilty to Count One of

the Indictment, upon being advised of his right to have said proceedings before a district

judge of this court. 1 Upon verifying through Defendant’s statement his age, education

and any relevant aspect as to the use of medication, drugs, alcohol or substance

dependency, and psychological or psychiatric condition, to ascertain his capacity and



1 The form entitled Consent to Proceed before a United States Magistrate Judge in a Felony Case for Pleading Guilty
(Rule 11, Fed.R.Crim.P.) and Waiver of Jury Trial, signed and consented by both parties is made part of the record.
United States of America v. Carlos J. Quiñones-Velázquez
Criminal No. 19-414 (GAG)
Report and Recommendation
Page 2



ability to understand, answer and comprehend the interactive colloquy with this

Magistrate Judge, a determination was made as to Defendant’s competency and ability to

understand the proceedings.

        Having further advised Defendant of the charges contained in above stated in

Count One of the Indictment, he was examined and verified as being correct that he had

consulted with his counsel AFPD Víctor González, prior to the hearing for change of plea,

that he was satisfied with the services provided by his legal representatives and had time

to discuss with him all aspects of the case, insofar, among other things, regarding the

change of plea, the consent to proceed before a United States Magistrate Judge, the

content of the Indictment and the charges therein, his constitutional rights and the

consequences of the waiver of same.

        Defendant was specifically apprised by this Magistrate Judge that, upon

withdrawing his initial plea of not guilty and now entering a plea of guilty to the charge

specified, he was waiving his right to a public, speedy, and a trial by jury constituted by

twelve jurors who have to unanimously agree to a verdict. He was also waiving his right

to be presumed innocent and for the Government to meet the obligation of establishing

his guilt beyond a reasonable doubt. Furthermore, he was waiving his right during said

trial to confront the witnesses who were to testify against him and be able to cross-

examine them, through counsel at said trial, as well as present evidence on his behalf. He

was also waiving the right to compel the attendance of witnesses and that subpoenas be

issued to have them appear in court to testify. Defendant was specifically apprised of his
United States of America v. Carlos J. Quiñones-Velázquez
Criminal No. 19-414 (GAG)
Report and Recommendation
Page 3



right to take the stand and testify, if he so decided, or not to testify, and no inference or

decision as to his guilt could be made from the fact, if he decides not to testify. Defendant

was also explained his right not to incriminate himself; that upon such a waiver of all

above-discussed rights a judgment of guilty and his sentence were to be based on his plea

of guilty, and he would be sentenced by the judge after considering the information

contained in a pre-sentence report.

        As to all the above, Defendant provided an individualized and positive

acknowledgment of each and every waiver and, with the assistance of his counsels,

indicated he freely and voluntarily waived those rights and understood the consequences.

During all this colloquy, Defendant was made aware that he could freely request from this

Magistrate Judge any additional clarification, repetition, or ask questions and that he may

consult with his attorney at any given time as to any issue.

        Defendant expressed his understanding of the penalties prescribed by statute for

the offenses as to which he was pleading guilty. The penalty for the offense charged in

Count One is a term of imprisonment of not more than ten (10) years; a fine not to exceed

two hundred and fifty thousand dollars ($250,000.00); and a term of supervised release

of not more than three (3) years.

        Defendant shall also pay a special monetary assessment of one hundred dollars

($100.00), per count of conviction.

        Insofar as Count One, as to which Defendant already was aware of the maximum

possible penalties, Defendant was apprised that it was up to the sole discretion of the
United States of America v. Carlos J. Quiñones-Velázquez
Criminal No. 19-414 (GAG)
Report and Recommendation
Page 4



sentencing court what the sentence to be imposed on him will be.

        Defendant was specifically informed that any sentencing calculations he could

have discussed with his counsel were not binding for the sentencing court, but were only

estimates of possible terms of his sentence, which could always be imposed, at the sole

discretion of the court, up to the maximum penalties allowed by statute, and dependent

upon the information and verification thereof of the pre-sentence report that the court

would have before it at the time of imposition of the sentence.          The Government,

Defendant, and his counsel also expressed they are aware the Sentencing Guidelines are

no longer mandatory and are thus, considered advisory.

        Defendant indicated he understood the consequences of entering a straight plea in

this case and discussed the same with his counsel.

        The government presented to this Magistrate Judge and to defendant, assisted by

his counsel, a summary of the basis in fact for the offenses charged and the evidence the

government had available to establish, in the event defendant had elected to go to trial,

the commission of the offense, beyond a reasonable doubt. Counsel and defendant

acknowledged the evidence of the government was fully disclosed to them and previously

discussed between them. Defendant did not agree with the government’s statement of

facts but admitted the essential elements of the offense he was pleading guilty to. As such,

there is a basis in fact for the entering of the plea as to Count One of the Indictment.

        Having once more ascertained that Defendant indicated not being induced to plead

guilty, and was entering such a plea because in fact he is guilty, without any promises or
United States of America v. Carlos J. Quiñones-Velázquez
Criminal No. 19-414 (GAG)
Report and Recommendation
Page 5



predictions being made as to the sentence to be imposed by the court, Defendant was

informed that parole has been abolished under the applicable Sentencing Reform Act and

that any sentence of imprisonment would be served, without him being released on

parole. Defendant was additionally informed that prior to sentence, the sentencing judge

will have a pre-sentence report and that it would be made available to him, to his counsel

and to the Government, so that they be allowed to correct or object to any information

contained in said report which was not accurate.

        Defendant was informed that he can appeal his conviction if he believes that his

guilty plea was somehow unlawful or involuntary or if there is some other fundamental

defect in the proceedings which was not waived by his guilty plea. Defendant was also

informed that he has a statutory right to appeal his sentence under certain circumstances

particularly if the sentence is contrary to law. With few exceptions, any notice of appeal

must be filed within fourteen (14) days of judgment being entered in the case.

        Defendant was read Count One of the Indictment in open court and he indicated

he availed himself of the opportunity to further discuss same with his attorney and then

he positively stated that what was contained in Count One of the Indictment was what he

had done and to which he was pleading guilty during these proceedings. Thereupon,

defendant indicated that he was pleading guilty under a straight plea to Count One of the

Indictment in Criminal No. 19-414 (GAG).

        This Magistrate Judge after having explained to Defendant his rights, ascertaining

that he was acting freely and voluntarily to the waiver of such rights and in his decision of
United States of America v. Carlos J. Quiñones-Velázquez
Criminal No. 19-414 (GAG)
Report and Recommendation
Page 6



pleading guilty under a straight plea, with full knowledge of the consequences thereof,

and there being a basis in fact for such a plea, is recommending that a plea of guilty be

entered as to Count One of the Indictment in Criminal No. 19-414 (GAG).

        IT IS SO RECOMMENDED.

        The sentencing hearing is set for December 17, 2019 at 9:00 am before Honorable

Gustavo A. Gelpí, District Judge.

        The parties have fourteen (14) days to file any objections to this report and

recommendation. Amended Fed. R. Crim P. 59 (b)(2). See also Amended Local Rules.

Failure to file same within the specified time waives the right to appeal this order. Henley

Drilling Co. v. McGee, 36 F.3d 143, 150-151 (1st Cir. 1994); United States v. Valencia, 792

F.2d 4 (1st Cir. 1986). See Paterson-Leitch Co. v. Mass. Mun. Wholesale Elec. Co., 840

F.2d 985, 991 (1st Cir. 1988).

        In San Juan, Puerto Rico, this 26th day of August of 2019.

                                                    s/ CAMILLE L. VELEZ-RIVE
                                                    CAMILLE L. VELEZ-RIVE
                                                    UNITED STATES MAGISTRATE JUDGE
